367 F.2d 268
Albert JOHNSON, Appellant,v.Wayne K. PATTERSON, Warden, Colorado State Penitentiary, Appellee.
No. 8761.
United States Court of Appeals Tenth Circuit.
October 11, 1966.

Yale Huffman, Denver, Colo., for appellant.
Robert C. Miller, Asst. Atty. Gen. (Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., were with him on the brief), for appellee.
Before LEWIS, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
Petitioner, a state prisoner, alleging the existence of a great disparity between the sentence he is now serving and the sentence imposed upon a co-defendant, sought issuance of a writ of habeas corpus in the United States District Court for the District of Colorado. The trial court, after comprehensive review of the state court record determined that petitioner's severe sentence had not been arbitrarily imposed so as to violate a federal constitutional right and denied the petition for the writ.


2
No appellate claim is made that the judgment of the district court is faulty either upon the merits or upon jurisdictional grounds. Appellate counsel does assert that petitioner's conviction and sentence are suspect upon several grounds which have not been presented to the Colorado state courts and which were not decided by the federal district court. This court, of course, does not review arguments but limits its consideration to that which is decided in the court below.


3
The writ was properly denied and the judgment is affirmed.